Citation Nr: 0811322	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  99-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

3.  Entitlement to service connection for left trapezius 
muscle strain.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for insomnia.  


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1987 to April 1987 
and May 1988 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the VA 
Regional Office (RO) in Atlanta, Georgia, which denied 
entitlement to the benefits sought.  The Board first reviewed 
this matter in August 2004, and remanded to the RO for 
additional development.  This matter came before the Board 
again in March 2007, and was remanded to obtain medical 
opinions regarding whether the veteran's various disorders 
were related to military service.  Said additional 
development being complete, and examinations having been 
conducted, this matter is returned to the Board for appellate 
review.   


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine was not manifested during service and any current 
disorder of the lumbar spine is not shown to be causally or 
etiologically related to service.  

2.  The veteran's degenerative disc disease of the cervical 
spine was not manifested during service and any current 
disorder of the cervical spine is not shown to be casually or 
etiologically related to service.  

3.  A left trapezius muscle strain was incurred in service.  

4.  The veteran's headache disorder was not manifested during 
service and any current headache disorder is not shown to be 
casually or etiologically related to service

5.  The veteran's insomnia was not manifested during service 
and any current insomnia is not shown to be causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the lumbar 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran's degenerative disc disease of the cervical 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  Service connection for a left trapezius muscle strain is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  The veteran's headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

5.  The veteran's insomnia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in April 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2007 supplemental statement of the case, following 
the provision of notice.  Id.  The veteran has not alleged 
any prejudice as a result of the untimely notification, nor 
has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

A review of service medical records indicates that the 
veteran complained of back pain and was diagnosed with a left 
trapezius strain in September 1988.  Throughout September 
1988 the veteran was alternately diagnosed with left shoulder 
discomfort, left cervical/shoulder stiffness, and recurrent 
strain of the lumbosacral spine.  The veteran was also 
diagnosed with left upper back strain in April 1989.  There 
is no record of a separation examination.  

A medical record from January 1990 indicates the veteran 
reported to an emergency room with complaints of back pain 
and stated that he reinjured an old injury from military 
service.  On examination the veteran was said to have muscle 
tenderness over the medial aspect of the left scapula.  

In June 1992, the veteran complained of pain in the neck and 
upper back which he said occurred after lifting a heavy beam 
while at work.  X-rays conducted in July 1992 showed 
questionable early degeneration of lower cervical disc at C6-
C7.  Dr. D.B. noted tenderness and spasm in the left upper 
trapezius and offered the diagnosis of residual of a sprain 
of the left shoulder.  

The veteran was treated by a number of private physicians in 
August 1992 with complaints of pain in his neck, left 
shoulder, upper and lower back after reportedly lifting steel 
beams at work.  MRIs conducted in September 1992 indicated 
mild degenerative changes of the cervical spine, including 
spondylosis, degeneration, and disc bulging suggesting 
herniation at C6-7. 

A medical record from December 1995 indicates the veteran 
reported to an emergency room with complaints of severe neck 
pain radiating into his left arm and stated that he sustained 
a thoracic/neck injury in 1991 lifting a heavy object.  The 
impression was back and arm pain. 

VA treatment records include a March 1998 entry during which 
the veteran complained of chronic joint pain with radiation 
to the left shoulder and arm which had been in place on and 
off since he injured himself in the military in 1989.  An MRI 
indicated degenerative disc disease at C6-C7, with 
osteophytic encroachment of the foramen bilaterally and mild 
spurring was noted at T2 and T3, as well as L4.    

A VA examination was conducted in May of 1998.  The veteran 
reported chronic neck and back pain since 1988.  
Specifically, the veteran reported pain radiating from the 
right side of neck to his right hand and palm, pain in his 
left arm and fingers, as well as pain in his upper and lower 
back.  The examiner also reviewed the veteran's headache 
complaints.  The veteran reported that he had been 
experiencing headaches since injuring his neck and back in 
1988.  Headaches were said to occur four times a week and 
last half a day, and to be associated with neck and back 
stiffness.  The examiner's diagnoses were neck pain with 
degenerative joint disease of the cervical spine; low back 
pain, chronic, and lumbar degenerative disc disease; and 
headache, chronic by history, that may be related to cervical 
degenerative disk disease.  The examiner did not offer an 
opinion as to the etiology of any of the diagnosed disorders.  

A VA muscles examination was conducted in September of 2006.  
The claims file and the veteran's medical records were 
reviewed.  The veteran contended that he had experienced 
chronic headaches and poor sleep since injuring his back in 
1988 while in the military.  The examiner's impression was 
that the veteran had chronic headaches and insomnia that were 
related to the veteran's neck and back pain.  However, the 
examiner stated that he could find no direct causal 
association between the veteran's headaches and insomnia and 
military service.    

A VA spine examination was also conducted in September 2006 
after which the examiner offered his opinion that it is 
"less likely as not" that the veteran's cervical disc 
disease, lumbar spine disorder or left shoulder degenerative 
joint disease are related to service.  The examiner noted 
that the veteran had a work-related injury to the neck and 
low back.  In addition, the examiner noted that there were no 
medical records from service that would indicate any chronic 
debilitating illness of the neck, low back, left trapezius or 
left shoulder.  

When the Board reviewed the claims in March 2007 it noted, 
despite the September 2006 examiner's comment to the 
contrary, there was evidence in the service medical records 
of recurrent complaints regarding the left trapezius, left 
shoulder, neck, and low back.  The claims were remanded for 
another opinion, based on a complete review of the record. 

In October 2007, the veteran's claims folder was reviewed by 
a VA physician who noted that he first complained of left 
trapezius strain in September 1988 and on "at least 4 
occasions."  There was no evidence of neck, thoracic or low 
back pain.  The examiner further noted that the veteran 
sustained a work-related injury after service and the 
September 2006 VA examination which noted mild degenerative 
disease at C6-C7 and no evidence of thoracic or low back 
problems.  It was this physician's impression that the 
veteran's left trapezius muscle problem commenced in 
September 1988 during service and "this seems to be a 
specific problem relating to this one muscle."  The examiner 
went on to conclude that there is no evidence of a neck, 
shoulder, acromioclavicular, thoracic spine or lumbar spine 
problem at the time of the trapezius muscle problem nor 
during service.  

In November 2007, another VA physician reviewed the file to 
offer an opinion as to the nature and etiology of the claimed 
headaches and insomnia.  The physician noted that she 
reviewed the claims folder in its entirety, inclusive of all 
service medical records, the Board remand and other 
additional medical evidence.  She noted that the service 
medical records were silent for any complaints or treatment 
of headaches or insomnia.  In September 1988, while being 
treated for a left trapezius strain, the veteran indicated 
that he did not have headaches.  Based on the record, it was 
the examiner's opinion that it is less likely as not that the 
veteran's headaches and insomnia are in any way related to 
service; there is no evidence in the record to support a 
nexus.  The service medical records show no documentation of 
a headache condition or sleep condition.  The examiner 
further commented that the veteran's neck and back conditions 
occurred after service and are not related to service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet.  App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Based upon a review of the above, the Board concludes that 
the evidence in this case does not support a finding of 
service connection for the veteran's lumbar and cervical 
degenerative disc disease.  Although the medical evidence is 
clear that the veteran has a current disability of the upper 
and lower spine, there is no competent evidence of a 
relationship between these disorders and active military 
service.  Specifically, the record currently before the Board 
contains the opinion of VA examiners from September 2006 and 
March 2007 which indicated that it is less likely than not 
that the veteran's cervical and lumbar disorders are related 
to military service.  As such, a finding of service 
connection for degenerative joint disease of the cervical and 
lumbar spine is not warranted.  

Likewise, the Board finds that the evidence in this cause 
does not support a finding of service connection for the 
veteran's headache and insomnia disorder.  Specifically, the 
medical record is silent as to complaints of headaches or 
insomnia until May 1998, approximately nine years after 
active service.  The veteran has stated that his headaches 
and insomnia began during service in 1988.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render their opinion as to etiology and 
a medical diagnosis competent.  See Bostain v. West, 11 Vet.  
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, any lay personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  Additionally, a VA medical examiner 
provided the opinion that the veteran's headaches and 
insomnia would only be service connected if the veteran's 
back and neck pain were found to be service connected.  As 
the Board has concluded that the veteran's cervical and 
lumbar degenerative disc disease are not service related, the 
Board also concludes that the veteran's headaches and 
insomnia are not service connected.  

As to the left trapezius muscle strain, there is evidence 
that the veteran suffered a left trapezius muscle strain 
during active service, and the November 2007 VA opinion 
related a current left trapezius muscle strain to service.  
Thus, service connection for left trapezius muscle strain is 
warranted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied.  

Service connection for left trapezius muscle strain is 
granted.

Service connection for headaches is denied.

Service connection for insomnia is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


